—In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to determine the petitioner’s seniority in accordance with subdivision 3 of section 2585 of the Education Law, the petitioner appeals from a judgment of the Supreme Court, Kings County, dated January 26, 1978, which dismissed her petition. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Aronin at Special Term (see, also, Matter of Henock v Bergtraum, 36 AD2d 409). Shapiro, J. P., Cohalan, Hawkins and O’Connor, JJ., concur.